Citation Nr: 1819699	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-25 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to a compensable evaluation for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to December 1988, and he had additional service in the New York Army National Guard.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A videoconference hearing was held before the undersigned Veterans Law Judge from the RO in Buffalo, New York, in April 2015.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence for which there is an automatic waiver of initial agency of original jurisdiction consideration. See also December 2015 and December 2017 supplemental statements of the case.

The Board remanded the case in June 2015 and September 2017 for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's hearing acuity has been Level I in his right ear.

2.  The Veteran is not currently service-connected for left ear hearing loss.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right ear hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that VA's duty to assist has been met as to obtaining a VA examination or medical opinion.  The Board requested a new VA examination in response to a request from the Veteran's representative following receipt of clarification as to a private audiological evaluation and the Veteran's report that his disability had increased in severity since the most recent VA examination.  See September 2017 Board remand.  The Veteran was provided an adequate VA examination in October 2017.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right ear hearing loss since he was last examined.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In this case, a uniform evaluation is warranted based on the evidence.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
The Veteran has contended that he is entitled to a higher initial evaluation for his service-connected right ear hearing loss.  He is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI represents 9 categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level V and the poorer ear had a numeric designation of Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (includes Tables VI, VIA, and VII). 

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a numeric designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383; 38 C.F.R. § 4.85(f).  Under 38 C.F.R. § 3.383, compensation is payable for certain combinations of service-connected and nonservice-connected disabilities as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own misconduct.  That provision includes the combination of hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear.  See 38 C.F.R. § 3.383(a)(3).

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a compensable evaluation is not warranted for right ear hearing loss.

Initially, the Board acknowledges the December 2014 private audiological evaluation and an April 2015 interpretation of the test results from Diversified Hearing Services, as well as the January 2014 VA audiological evaluation; however, these reports are not adequate for rating purposes.

Under 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.

In response to the Board's request for further clarification, the audiologist from Diversified Hearing Services indicated that they use the CID W-22 word list, live voice for word recognition testing.  See December 2015 report of general information.  The January 2014 VA audiological evaluation similarly shows that the CID W-22 word list was used.  Based on the foregoing, the Board is not able to consider those evaluations because the Maryland CNC test was not used as required by the rating criteria.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).

Nevertheless, the Veteran was afforded VA examinations in August 2012, May 2013, and October 2014, as well as a more recent VA examination in October 2017 using the proper testing to ascertain the current severity of his service-connected hearing loss.  The most recent VA examination yielded similar results to those of the prior VA examinations, as discussed below.

During the August 2012 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
25
50
28

The Veteran's speech recognition was 98 percent in the right ear.  Those audiometric findings equate to level I hearing in the right ear, and the nonservice-connected left ear is designated level I hearing.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's right ear hearing loss is accurate and appropriately reflects his right ear hearing loss under the provisions of 38 C.F.R. § 4.85.

During the May 2013 VA audiological examination, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
25
50
28

The Veteran's speech recognition was 94 percent in the right ear.  Those audiometric findings equate to level I hearing in the right ear, and the nonservice-connected left ear is designated level I hearing.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's right ear hearing loss is accurate and appropriately reflects his right ear hearing loss under the provisions of 38 C.F.R. § 4.85.

During the October 2014 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
30
60
31

The Veteran's speech recognition was 94 percent in the right ear.  Those audiometric findings equate to level I hearing in the right ear, and the nonservice-connected left ear is designated level I hearing, as outlined above.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's right ear hearing loss is accurate and appropriately reflects his right ear hearing loss under the provisions of 38 C.F.R. § 4.85.

During the October 2017 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
30
60
31
The Veteran's speech recognition was 94 percent in the right ear.  Those audiometric findings equate to level I hearing in the right ear, and the nonservice-connected left ear is designated level I hearing, as outlined above.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's right ear hearing loss is accurate and appropriately reflects his right ear hearing loss under the provisions of 38 C.F.R. § 4.85.

Moreover, none of these examination findings qualify as an exceptional pattern of hearing, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  The Board has considered the provisions of 38 C.F.R. § 3.383 to determine whether the Veteran's nonservice-connected left ear hearing loss may be considered for rating purposes; however, that provision is not applicable because the right ear is not at least 10 percent disabling on its own.  The assigned noncompensable evaluation is consistent with the mechanical application of the rating schedule to the numeric designations assigned based on the audiometric evaluations performed.  Lendenmann, supra.

Based on the foregoing, the Board finds that the weight of the evidence is against an initial compensable evaluation for right ear hearing loss.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right ear hearing loss disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The Veteran and his spouse have reported his problems with his diminished hearing, including his difficulties in hearing when working and at home, as well as his report of private treatment provider's recommendation that he have hearing aids.  See, e.g., January 2013 notice of disagreement (reported has a hard time hearing co-workers talking to him when they are not talking loudly or are talking from behind him); October 2014 spouse written statement (reported Veteran has difficulty such as understanding what she and their son say to him and that he needs to turn the television volume up and talk loudly on the telephone); April 2015 Bd. Hrg. Tr. (testified that private treatment provider recommended hearing aids).  The Veteran has also reported that his hearing loss brings him and his family daily stress.  See October 2014 written statement.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the Board finds that the Veteran and his spouse's reports of his difficulty hearing and understanding speech constitute symptomatology and impairment contemplated in the rating criteria for hearing loss.  Indeed, the United States Court of Appeals for Veterans Claims (Court) has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech, as these are the effects that VA's audiometric tests are designed to measure.  The Court further indicated that "when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria."  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).

The Board also acknowledges the Veteran's reports that his hearing issues cause him to feel stressed, but finds that this feeling is the result of his difficulty hearing and understanding speech, the functional effects of which are contemplated by the rating criteria.  It logically follows that difficulty hearing and understanding speech would impact a veteran in a variety of ways, including feeling stressed, but the rating schedule is not written to account for every possible consequence associated with each symptom.  Significantly, the Court in Doucette reviewed a similar factual situation, inasmuch as the Board had considered that claimant's report of being embarrassed from having to ask others to repeat themselves, among other reported difficulties, in finding that the resultant effect of the reported symptoms, in combination, was difficulty hearing.  The Court determined that the claimant had not alleged any symptoms in that case that could be considered exceptional or unusual for a claimant suffering from hearing loss.  See Doucette, 28 Vet. App. at 372-73.  As such, it cannot be said that the available schedular evaluation for the Veteran's service-connected right ear hearing loss is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right ear hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra; Doucette, supra.


ORDER

Entitlement to a compensable evaluation for right ear hearing loss is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


